Citation Nr: 9904154	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ( PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 until 
September 1972. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1996 from the St. Louis, Missouri Regional 
Office (RO) which denied service connection for PTSD.

Upon personal hearing on appeal in March 1997, the veteran 
requested that the issue of service connection for bipolar 
disorder secondary to Agent Orange exposure be withdrawn from 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation.

3.  The veteran's traumatic stressors in service are not 
supported by credible evidence and his descriptions of 
stressor events in Vietnam are unable to be substantially 
verified.

4.  The current clinical findings of PTSD are based on the 
veteran's unverified account of stressors, which is 
insufficient to support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  It is pointed out that the RO 
specifically asked the veteran to furnish details regarding 
his claimed inservice stressors in a letter dated in December 
1994.  The record reflects that the veteran did not 
adequately respond to the PTSD development letter such that 
the claimed stressors could be verified by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
[previously the United States Army and Joint Services 
Environmental Support Group (ESG)].  However, the veteran was 
also was given the opportunity to elaborate on his stressors 
upon personal hearing in March 1997, but provided no 
additional information which had not previously been 
considered.  Without more specific information, the Board 
concludes that any additional attempt to verify his stressors 
would be futile.  Consequently, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Factual Background

Service personnel records show that the veteran served in 
Vietnam from July 1970 until April 1971 with a military 
occupational specialty of airframe repairman.  His DA form 20 
indicates that he was involved in the Vietnam 
Counteroffensive Phase VIII campaign.  The appellant was 
awarded citations which included the National Defense Service 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, and one overseas bar.  Neither his DA Form 20 
nor his DD Form 214 indicates that he received any awards for 
valor, or that he was awarded any medals indicative of combat 
exposure.  

The veteran's service medical records are negative for 
complaints, symptoms or findings pertaining to psychiatric 
symptomatology, except for a single occasion in March 1971 
where it was noted that he was nervous when seen in sick bay 
for recurrent abdominal pain, nausea and vomiting.  In a 
September 1972 report of medical history, prior to separation 
from service, the veteran reported that he had had depression 
or excessive worry.  His psychiatric status was, however, 
evaluated as normal.  

The veteran filed a claim for service connection for PTSD in 
November 1994.  In correspondence dated in December 1994, he 
depicted traumatic experiences in Vietnam that included 
shelling of Cam Ranh Bay for two days and nights immediately 
upon his arrival.  He related that upon subsequent transfer 
to Bien Hoa, he was placed on guard duty with another soldier 
and that they killed a Vietcong who had tried to come through 
the guard wire.  It was reported that while attached to the 
First Calvary, a person whom he knew very well received a 
letter from his wife stating that she was going to divorce 
him, and that he subsequently stole an aircraft and crashed 
it, killing himself.  The veteran related that he thought the 
soldier's last name was "Taylor" but that they had called 
him by a nickname.

The appellant was afforded a VA psychiatric examination for 
PTSD purposes in December 1994 and related that he was 
stationed at an air base at Phu Loi, where his primary duties 
were to repair aircraft on the line.  He said, however, that 
he also had to go out into the field from time to time to fix 
planes, to airlift them out, or blow them up if they were not 
salvageable.  When asked to describe the events which had had 
a major impact on him in Vietnam, he stated that he was 
processed in country at Cam Ranh Bay and transferred to Ben 
Hoa where he shot at "sappers" who tried to get through on 
his first night on guard duty.  He appeared to regret that he 
did not tell them to halt, or ask questions, and felt that 
they could have done something besides kill the intruders.  
The appellant said that during an air show the following day, 
there was a mid-air collision between two Cobra helicopters 
involving pilots whom he had just talked to before they took 
off.  He reiterated an incident in which a distraught fellow 
soldier had taken a helicopter and crashed it into the 
compound.  The veteran said that he assisted in pulling his 
body from the burning wreckage.  

The veteran stated that after his discharge from service, he 
had two early failed marriages and had divorced his third 
wife after 18 years.  He had worked for a large telephone 
company in New York and was subsequently transferred to Los 
Angeles where he supervised 300 employees.  Once, his family 
vacationed in Phoenix, Arizona, and he liked it, subsequently 
relocated there, and started an engineering and consulting 
firm.  He indicated that he got tired of running it, and as 
his wife and he were growing apart, he sold the company, came 
to Arkansas and got divorced.  The appellant stated that he 
was now married to his fourth wife and currently worked full 
time as a salesman for a cellular telephone company.  He 
related that he enjoyed reading, working out, walking in the 
woods and having long conversations with his wife.  

The veteran complained that he was "doing OK" except that 
every month, he had a "down phase" where he "picked on 
everybody."  He felt that he was getting better and hadn't 
been as depressed since working with a therapist.  He used to 
become paranoid and still had dreams about Vietnam, including 
the people he shot while on guard duty.  He saw the country 
in dreams and could still smell the place.  When that 
happened, he was unable to sleep and became depressed, but 
that the depression soon went away.  He could not sit through 
the movie "Apocalypse Now" when he went to see it, and that 
he had been embarrassed by Vietnam veterans clamoring for 
their rights because he felt they should have been as strong 
as he was.  His feelings started changing when he had gone to 
the Vietnam Memorial in Washington six years before.  When 
asked if he experienced increased arousal, the veteran 
responded that if a car backfired, he embarrassed himself by 
lying down in the street.  The sound of helicopters made him 
think of Vietnam and that he couldn't tolerate the smell of 
burning hair.  

Following mental status examination, it was the examiner's 
opinion that the veteran met the criteria for PTSD because he 
experienced combat in Vietnam, re-experienced Vietnam in the 
form of nightmares, avoided situations which reminded him of 
the war and also had increased arousal.  It was felt that the 
onset of his symptoms had been delayed for some years by his 
independence, good fortune and success in business, but that 
as he had grown older and more settled, there was more time 
to think about Vietnam.  It was added that by addressing his 
symptoms with a therapist, the veteran had managed to keep 
them under control, and was still able to work full time.  A 
diagnosis of PTSD, delayed onset, was rendered.  

The veteran was admitted to a VA facility in July 1995 
because of a suicide attempt by carbon monoxide asphyxiation.   
He had had a six-year history of increasing intensity of mood 
swings between depression and elation, each lasting seven to 
10 days.  The depression phase was characterized by sleep of 
less than four hours per night, energy, motor retardation, 
concentration difficulties self-deprecatory thoughts, 
anhedonia, and "a tendency to lie about things."  The 
appellant related that during the "up" period, he became 
elated, planned work he could not do, overextended himself to 
co-workers, moved and spoke more quickly than normal, was 
anorexic, and only slept from zero to two hours per night.  

It was reported that the appellant demonstrated a 
"remarkable" reconstitution upon admission which he felt 
was partly due to the fact that he was about to go into his 
"up" phase.  He denied suicidal ideation throughout the 
hospital course.  He was placed on medication and was 
discharged in and improved mood the seventh post-hospital 
day.  Pertinent diagnoses on discharge were bipolar disorder, 
depressed, with rapid cycling; ethanol abuse, in remission; 
and rule out PTSD.

A report dated in February 1996 was received from (USASCRUR) 
indicating that while military records documented attacks in 
the area of Cam Ranh Bay during July 1970, a two-day assault 
was not shown.  In order to provide research concerning the 
casualties the veteran had witnessed, more specific 
information, including names and complete unit designations, 
was required.  Most Vietnam service members performed guard 
duty during their tour of duty, and that the USASCRUR could 
only verify that the veteran was an airframe repairman 
assigned to an aviation unit in Vietnam. 

Private clinic records dated between September 1995 and 
January 1996 indicate that the appellant was treated on an 
ongoing basis for continuing psychiatric symptoms, including 
flashbacks and nightmares, diagnosed as recurrent major 
depression and PTSD.

The veteran indicated in correspondence to the RO in May 1996 
that he was requesting his Army records to obtain more 
specific information to supplement his claim as to his 
claimed Vietnam stressors.  No additional details or 
documentation has been received in this regard to date.

The veteran testified upon personal hearing in March and 
reiterated his claim of witnessing two helicopters crash in 
mid-air, and stated that that had been a harrowing 
experience, especially as he had just been talking to the two 
pilots.  He stated that the fellow soldier who had stolen and 
crashed a helicopter had slept in the same "hooch" with 
him.  He indicated that he had had to go out into the field 
quite a bit, had to carry a weapon at all times, and was 
exposed to substantial mortar, rocket and small arms attack. 

Subsequently received in June 1997 were private clinical 
records dated in December 1973 showing treatment and surgery 
for a gastrointestinal disorder not pertinent to this appeal.  
The veteran was reported to have indicated that his stomach 
symptoms had begun while in the military service in Vietnam 
following being too close to a booby trap which exploded with 
his being thrown backwards by the concussion blast.  It was 
noted that he sustained no injuries from that incident. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (1997).

The Court of Veterans Appeals (Court) has articulated that 
eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. Appellant. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389, 394- 95 (1996).

The Court indicated that at a minimum, a "clear diagnosis" 
of PTSD should be an unequivocal" one.  See Cohen.  Pursuant 
to the Court's analysis under 38 U.S.C.A.§ 1154 (b), the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service would vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet.App. 60 (1993).  This is determined 
through the receipt of certain recognized military citations 
or other service department evidence.  38 C.F.R. § 3.304(f).  
If a determination is made that the veteran was not engaged 
in combat with the enemy, or that the veteran was engaged in 
combat with the enemy but that the stressors are not related 
to such combat, it must be determined whether the claimed 
stressor is corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  Moreau v. Brown, 9 Vet.App. 389 (1996), 
Doran v. Brown, 6 Vet.App. 283, 289 (1994).  The Court has 
stated that if the veteran engaged in combat and the claimed 
stressor is related to combat, no further development for 
evidence of a stressor is necessary.  Zarycki v. Brown, 6 
Vet.App. 91 (1993).  The Court has also held that it is the 
distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki at 99.

In Moreau, the Court set forth the analytical framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support a diagnosis of PTSD, 
that is; (1) whether the evidence demonstrates that stressful 
events occurred and (2) whether the stressful events are 
sufficient to support a diagnosis of PTSD.

The Court's analysis holds that if there was a stressful 
event in service, the RO or the Board must determine whether 
the stressful event or events was of sufficient gravity to 
support a diagnosis of PTSD under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  Zarycki v. Brown, 6 Vet.App. 91 (1993).  In West 
v. Brown, 7 Vet.App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).

The evidence of record does show that the veteran was 
rendered a diagnosis of PTSD on VA psychiatric examination in 
December 1994.  The Board must now determine through 
recognized military citations or other supportive evidence 
whether the veteran was engaged in combat with the enemy and 
whether the claimed stressors are related to such combat.  A 
claimant's assertions that he engaged in combat with the 
enemy are not sufficient, by themselves, to establish the 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
engaged is such combat.

The veteran stated in the record that he had to carry a 
weapon at all times, engaged in sentry duty and that on one 
occasion, shot at some Vietcong who were attempting to invade 
the perimeter.  He has indicated that he was exposed to 
combat conditions in the field.  The Board notes, however, 
that the appellant's service personnel records do not reflect 
any awards or decorations denoting direct combat 
participation, i.e., a Combat Infantryman's Badge or Purple 
Heart.  He did not receive any awards for valor.  
Additionally, there is no documentary evidence that 
demonstrates that as an airframe repairman, he was ever in a 
combat aspect of any operation or campaign.  Consequently, 
the Board concludes that the veteran was not engaged in 
combat with the enemy.

Since the Board has ascertained that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  In this case, the veteran has alleged that he 
experienced traumatic events during service which included 
seeing two helicopters crash in midair and observing a buddy 
crash to death in a helicopter.  It is noted in clinical 
records in 1973 that he was thrown back by the blast of an 
exploding booby trap in Vietnam.  However, the information 
that he has provided regarding his alleged in-service 
stressors has proven unverifiable and he has furnished no 
additional evidence in order to perform a more detailed 
search.  He does not recall the name of any of the casualties 
whom he claims to have known, or the complete unit 
designations to which they were attached.  Despite the VA's 
request to provide more detailed information, his statements 
and testimony regarding the alleged stressful events and 
details, such as the dates, times, places, and names of 
persons are vague.  The service records do not corroborate 
the veteran's statements, and he has not supplied the 
necessary detail to verify that any stressful events took 
place.  If the veteran does not reveal the alleged stressors, 
together with the dates and places, there is no way to 
corroborate, or even attempt to verify the information.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  

The veteran was diagnosed as having PTSD decades after 
service.  The Board finds that while the VA examiner in 
December 1994 and a private therapist have provided an 
etiological link between current psychiatric symptomatology 
and service in Vietnam, those reports, when considered along 
with other evidence of record, do not persuasively establish 
a basis for a diagnosis of PTSD of service onset.  It is 
emphasized that the diagnosis of PTSD appears to have been 
premised on a vague history of traumatic stressors as 
reported by the appellant without any corroboration that the 
veteran had actually engaged in any combat situation with the 
enemy within the meaning of the applicable regulation and 
case law, as opposed to just being in a combat zone.  The RO 
has attempted to obtain additional information in order to 
verify the alleged stressors, but to no avail.  The Board 
finds that the veteran did not engage in combat with the 
enemy and that his account of alleged stressful events in 
service is not supported by the service records or any other 
source.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal above is not identified at this 
time.


ORDER

Service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

